DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on November 10, 2021 for application 16/681,033.  Claims 1-6 were amended, and claims 1-6 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on November 10, 2021, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to the abstract, the amendment to the abstract cures the typographic error and the objection is withdrawn.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to Fig. 2, the amended drawing adequately addresses the issue and the objection is withdrawn.
	Regarding the Applicant’s response at page 9 of the Remarks that concerns the objection to claim 1, the amendment to claim 1 addresses the antecedent basis issue and the objection is withdrawn.
	Regarding the Applicant’s response at page 9 of the Remarks that concerns the objection to claim 5, the amendment to claim 5 adequately addresses the issue and the objection is withdrawn.

Regarding the Applicant’s response at page 10 of the Remarks that concerns the § 112(a) rejection of claims 2 and 3 with respect to the limitation of “objects,” the amendments to claims 2 and 3 eliminates the issue and the rejection is withdrawn.
Regarding the Applicant’s response at page 10 of the Remarks that concerns the § 112(a) rejection of claims 4-6 with respect to the limitation of “at rest,” the amendments to claims 4-6 eliminates the issue and the rejection is withdrawn.
Regarding the Applicant’s response at page 10 of the Remarks that concerns the § 112(a) rejection of claim 6 with respect to the limitation of “case,” the amendment to claim 6 cures the deficiency and the rejection is withdrawn.
Regarding the Applicant’s response at page 10 of the Remarks that concerns the § 112(a) rejection of claims 3 and 6 with respect to the limitation of “policy clause,” the explanation provided by the Applicant is persuasive.  Thus, the rejection is withdrawn.
Regarding the Applicant’s response at pages 10-11 of the Remarks that concerns the § 112(a) rejection of claim 4 with respect to the limitation of “a full characterization…,” the amendment to claim 4 cures the deficiency and the rejection is withdrawn.
Regarding the Applicant’s response at pages 11 of the Remarks that concerns the § 112(b) rejection of claims 2-6, the Examiner agrees with the Applicant that the amendments associated with the § 112(a) issues have similarly addressed the § 112(b) issues.  Accordingly, the corresponding § 112(b) rejections are withdrawn.
consider employing the limitation of “third-party cloud repository” or “additional cloud repository” and the “synchronization” between the cloud repositories to further distinguish the claimed invention from the prior art.  In the non-final rejection of May 11, 2011, the Examiner mapped prior art to the claims with references that are relatively remote to the problem the claimed invention is solving, and this was a consequence of the broad claim limitations employed by the Applicant.  In general, providing specific claim limitations that more directly places the claims in the context of the problem being solved within cloud computing would likely advance prosecution to an allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and thus claims 2-6 that depend upon claim 1, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a defined storage repository” that is “associated with ingestion of items of electronic content.”  A review of the specification seemingly fails to provide any support for a defined storage repository, much less a defined storage repository associated with receiving digital content.  The rejection can be overcome by amending claim 1 to recite a more specific cloud repository (e.g., a third-party cloud repository), or provide a persuasive argument that establishes the basis for the claimed “defined storage repository.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and thus claims 2-6 that depend upon claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a defined storage repository connected to the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,870,398, “Kim”) in view of Li et al. (US 2016/0371328, “Li”).
Regarding Claim 1
Kim discloses
A method (abstract, Fig. 7) comprising: 
providing a system (Fig. 1) comprising one or more microprocessors (Fig. 1, Col. 3:13-23), one or more non-volatile non-transitory memories (Fig. 1, Col. 3:13-23); 
providing one or more network interfaces supporting electronic communications by the system to and from a communications network and therein to and from a …1 also connected to the communications network (Fig. 1, i.e., a “network” is disclosed, and although Kim doesn’t literally teach or suggest network interfaces supporting electronic communications because such interfaces are minutia within the system, the presence of the network interfaces in association to the depicted “network” would be obvious to a person having ordinary skill in the art.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”); and 
storing computer executable instructions within the one or more non-volatile non- transitory memories (Col. 3:24-37); 
wherein the computer executable instructions when executed by the one or more microprocessors configure the system (Fig. 1, Col. 3:13-37) to: 
establish at least a policy of a plurality of policies (Col. 3:59-4:19, i.e., a “column” of a “table,” where each column of a database table implements a policy under which a policy that dictates how data is managed within the database table), 
each policy having associated with it a data set (Col. 3:59-4:19, e.g., each column that acts as a discrete policy has associated with it a data set, such as a last name for a first data set, age for a second data set, etc.); 
segment the data set of the policy of the plurality of policies into a series of policy blocks (Col. 3:59-4:19, i.e., the table possessing the data set is segment[ed] into discrete “rows” within the table to create a series of policy blocks where each “row” represents one policy block); 
store within at least the one or more non-volatile non-transitory memories and the…2 each policy block of the series of policy blocks as a separate record in a policy block table (Fig. 1, Cols. 2:60-3:12 & 3:59-4:19, i.e., the “table” having “columns” as policies and “rows” as policy blocks serves as a policy block table that is store[d] within the multiple distributed “data storage facilities 112”); 
wherein each policy block of the series of policy blocks represents logical groupings of item versions from the policy's data set (Col. 3:59-4:19, i.e., the intersection of the “rows” and the “columns” of the “table” represent[] logical groupings of the actual values stored in each field, where each actual value within the table, such as “54” for “age,” acts as an item version); and
each policy (Col. 3:59-4:19) is associated with ingestion of items of electronic content from a defined storage repository (Fig. 1, Col. 2:60-3:12, , “The RBDMS 102 may include one or more processing units used to manage the storage, retrieval, and manipulation of data in data storage facilities (DSFs) 112,” i.e., a “data storage a defined storage repository, noting this limitation is broad and, as suggested above, this limitation should be narrowed to place it in a better context with the solution of the problem being solved within cloud computing; and “The RBDMS 102 may include one or more processing units used to manage the storage, retrieval, and manipulation of data…,” i.e., the “manipulation of data” includes the insertion of data in tables (which is associated with the storage and retrieval of data), where such insertion of data comprises the “ingestion of items of electronic content”, further noting that although Kim doesn’t specifically teach insertion of data, such an action is obvious to one skilled in the art and required to build data tables; see MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”) connected to the communications network to the cloud storage repository (Fig. 1, i.e., the “data storage facilities 112” are indirectly connected to the “network 116”). 
Kim doesn’t disclose
	1, 2 … cloud storage repository… 
Li, however, discloses
	1, 2 … cloud storage repository… (Fig. 1, ¶ [0014], “In one embodiment, server 120 represents a computing system utilizing clustered computers and components (e.g., database server computers, application server computers, etc.) that act as a single pool of seamless resources, such as in a cloud computing environment repository], when accessed within distributed data processing environment 100.”)
	Regarding the combination of Kim and Li, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data storage system of Kim to have included the cloud environment feature of Li. One of ordinary skill in the art would have been motivated to incorporate the cloud environment feature of Li because Kim discloses a distributed data storage system, see Kim Fig. 1, and Li discloses a cloud environment that represents a substitution of one device for another under the doctrine established by KSR.  See MPEP § 2143(I)(B).
Regarding Claim 2
Kim in view of Li (“Kim-Li”) discloses the method according to claim 1, and Kim further discloses
wherein the computer executable instructions (Col. 3:24-37) when executed by the one or more microprocessors (Col. 3:13-23)Page 2 of 7MR4465-134/CAppl. No. 16/681,033 Response to Restriction Requirement dated 19 January 2021configure the system (Fig. 1) to: 
systematically evaluate the data set of the policy of the plurality of policies for each policy block of the series of policy blocks (Col. 6:23-33, i.e., “statistics” are used to evaluate the data set of the tables, especially “particular columns” that encompass the plurality of policies, with the use of statistics being systematic[] by means of “sampling”) independent of the remaining policy blocks of the series of policy blocks (Col. 6:23-33, i.e., because the statistics obtained are based upon a sample as opposed to “scanning the entire tables,” the evaluat[ion] means that the “samples” employed are independent of those table portions that were not sampled); and 
establish an incremental calculation of statistics relating to the cloud storage repository (Col. 6:34-47, “A plurality of sampling percentages may be determined,…” i.e., a “plurality” suggests for than one sample, and each additional sample involves an incremental calculation of statistics) and …1,
the statistics…2 (Col. 6:23-33).
Li further discloses
	1 …where the cloud storage repository is a massively scalable cloud storage repository (Fig. 1, ¶ [0014]; see also Kim Fig. 1, with the multiple “DSFs 112” representing “massively scalable … storage”),
	2 …relate to a resulting data set relating to query results (¶¶ [0020]-[0024], “Database 126 includes partition table 127 with partition A [as a resulting data set] (denoted as element 128) and partition N (denoted as element 129),” and “Database 126 is accessible to computer 130 over network 110 and to the applications, functions, modules, and programs in DBMS 121 such as optimizer 124, partition access method module 125, and database utility 122 for statistics collection relating to the query (e.g., RUNSTATS),” and ¶ [0028], the insert query yields new data [as query results] within the table that comprises a resulting data set) established in dependence upon running a policy of the plurality of policies against data (¶ [0028], “Partition access method module 125 provides cost estimates in service units and in milliseconds for statements such as SELECT, INSERT, UPDATE, and DELETE including both static and dynamic methods using costing methodologies known to one skilled in the art. In static cost methods, the statistics and host variables are static or set upon binding or bind completion and do not affect access paths once bind is complete,” i.e., the insert run[] where values are inserted into columns of a table; thus, the query yields query results that are established in dependence of running a column as a policy, and the insertion of data into columns amounts to the columns being run[] … against … data) stored within the cloud storage repository (Fig. 1, ¶ [0014]).
	Regarding the combination of Kim and Li, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.  Additionally, Li discloses query optimization via the use of statistics to increase the efficiency of a cloud storage environment.  See Li ¶¶ [0004]-[0005]. 
Regarding Claim 3
Kim-Li discloses the method according to claim 1, and Kim further discloses
wherein the computer executable instructions (Col. 3:24-37) when executed by the one or more microprocessors (Col. 3:13-23) configure the system (Fig. 1) to: 
1 …;
2 …,
3 ….
Li further discloses
1 identify a policy block of the series of policy blocks as dirty (¶¶ [0024]-[0028], “Assume that table T has a partitioned index on column C1 and the values of C1 between 2002 and 3280 all appear in partitions 3 and 4 and the values for C1 between 6000 and 8000 appear in partitions 8 and 9 then, only these partitions need to be scanned for the query,” i.e., the “partitions” encompass a policy block of the series of policy blocks within the “table T” (i.e., the “partitions” of the table have rows), and only those “partitions 8 and 9” that require “scan[ing]” are identif[ied] as dirty) when at least one of data stored within the cloud storage repository is at least one of removed, modified and added to and a policy clause of a policy is modified (¶ [0028], i.e., the insert, update, and delete queries remove[], modif[y], and add[] data stored within tables of the cloud storage repository, and these queries lead to the creation of dirty policy blocks); 
2 upon identifying a policy block of the series of policy blocks as dirty (¶¶ [0024]-[0028]) execute a routine to update statistics is executed against the dirty blocks to refresh their statistics (¶¶ [0024]-[0028], “In various embodiments, partition access method module 125 runs database utility 122 to update partition level statistics in catalog 123 prior to collecting the partition level statistics for the partitions qualified or associated with the query.”), 
3 where the statistics relate to a resulting data set relating to query results (¶¶ [0020]-[0024], “Database 126 includes partition table 127 with partition A [as a resulting data set] (denoted as element 128) and partition N (denoted as element 129),” and “Database 126 is accessible to computer 130 over network 110 and to the applications, functions, modules, and programs in DBMS 121 such as optimizer 124, partition access method module 125, and database utility 122 for statistics collection relating to the query (e.g., RUNSTATS),” and ¶ [0028], the insert query yields new data [as query results] within the table that comprises a resulting data set) established in dependence upon running a policy of the plurality of policies against data (¶ [0028], “Partition access method module 125 provides cost estimates in service units and in milliseconds for statements such as SELECT, INSERT, UPDATE, and DELETE including both static and dynamic methods using costing methodologies known to one skilled in the art. In run[] where values are inserted into columns of a table; thus, the query yields query results that are established in dependence of running a column as a policy, and the insertion of data into columns amounts to the columns being run[] … against … data) stored within the cloud storage repository (Fig. 1, ¶ [0014]). 
Regarding the combination of Kim and Li, the rationale to combine is the same as provided for claim 2 due to the overlapping subject matter between claims 2 and 3. 
Regarding Claim 4
Kim-Li discloses the method according to claim 1, and Kim further discloses
wherein the computer executable instructions (Col. 3:24-37) when executed by the one or more microprocessors (Col. 3:13-23) configure the system (Fig. 1) to: 
provide near-real time reporting of a data set stored within the cloud storage repository independent of the scale of the stored data set (¶ [0024], “In various embodiments, partition access method module 125 receives real-time statistics (RTS) from DBMS 121 [as a report[]] for high key/low key column partition level statistics. Real-time statistics provide up to date or automatic updates to changes in the database on specified metrics….”). 
B.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li, and further in view of Murayama et al. (US 2015/0281292, “Murayama”).
Regarding Claim 5
Kim-Li discloses the method according to claim 1, and Kim further discloses
wherein the computer executable instructions (Col. 3:24-37) when executed by the one or more microprocessors (Col. 3:13-23) configure the system (Fig. 1) to: 
1 …,
2 ….
Murayama further discloses
1 compile and deliver to a user a graphical presentation to a user upon an electronic device associated with the user connected to the communications network (¶ [0048], “In such variations, an index is accessed that specifies attributes for each of a plurality of files stored at a plurality of data source locations [within the communications network]. Thereafter, a data map is generated [and thus compile[d]] in a graphical user interface [and thereby deliver[ed]] that characterizes the files along at least two dimensions,” and ¶¶ [0071]-[0075], “The data map of diagram 200 can be rendered in a graphical user interface (GUI) 210 that includes various GUI elements to allow a user to interact with the data map [via an electronic device.”), 
2 the graphical representation displaying precisely what data the user has stored within the cloud storage repository (¶ [0048], “In such variations, an index is accessed that specifies attributes for each of a plurality of files stored at a plurality of data source locations [and within the cloud storage repository as disclosed by Li and suggested by Kim]. Thereafter, a data map is generated in a graphical user interface that characterizes the files along at least two dimensions.”).
Regarding the combination if Kim-Li and Murayama, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data storage system of Kim-Li to have included the reporting 
Regarding Claim 6
Kim-Li discloses the method according to claim 1, and Kim further discloses
wherein the computer executable instructions (Col. 3:24-37) when executed by the one or more microprocessors (Col. 3:13-23) configure the system (Fig. 1) to: 
1 …,
2 …; 
3 …. 
Murayama further discloses
1 compile and deliver to a user an overview to a user upon an electronic device associated with the user connected to the communications network (¶ [0048], “In such variations, an index is accessed that specifies attributes for each of a plurality of files stored at a plurality of data source locations [within the communications network]. Thereafter, a data map [as an overview] is generated [and thus compile[d]] in a graphical user interface [and thereby deliver[ed]] that characterizes the files along at least two dimensions,” and ¶¶ [0071]-[0075], “The data map of diagram 200 can be rendered in a graphical user interface (GUI) 210 that includes various GUI elements to allow a user to interact with the data map [via an electronic device.”), 
2 the overview comprising a near real time overview of data stored within the cloud storage repository (¶ [0055], “The attributes collected from each file can be indexed or otherwise collected. Such collection can occur in real-time and/or beforehand,” thus allowing for the subsequent near real time overview of data stored within the cloud storage repository as disclosed by Li and suggested by Kim) which falls within the scope of a query executed by the system provided by the user (¶ [0056], “The platform can also identify an attribute of the files and present a keyword cloud (selectable elements in a graphical user interface, etc.) for the user to select relevant attribute values for further query. For example, the keyword cloud can include column names of tables and it can present a keyword cloud for the user to select [and thus provided by the user] relevant column names [and thereby within the scope] for further query [using a query] .”);
	3 whereinPage 4 of 7MR4465-134/CAppl. No. 16/681,033Response to Restriction Requirement dated 19 January 2021 the overview (¶ [0055]) relates to one of a search result defined by one or more search terms defined within the query (¶ [0056], “For example, the keyword cloud can include column names of tables and it can present a keyword cloud for the user to select relevant column names for further query. With this example, column names can be indexed to a dictionary of commonly used terms, such that the platform can prioritize similar phrases/cognates in the presentation to the user. For example, the platform can identify that “P&L” and “Profit and Loss” refers to the same concept, as do “GDP” and “Gross Domestic Product.”), a policy clause result defined by one or more policy blocks of a policy of the plurality of policies defined within the query, 
data associated with a case defined within the query, and a logical grouping of data established in dependence upon the query (noting only one limitation need be taught or suggested with the claim limitation of one of)
	Regarding the combination of Kim-Li and Murayama, the rationale to combines is the same as provided for claim 5 due to the overlapping subject matter between claims 5 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491